Title: To George Washington from Colonel Mordecai Gist, 2 July 1777
From: Gist, Mordecai
To: Washington, George



Sir
Baltimore 2 July 1777

I had the honor of addressing your Excellency last from Philadelphia and have now to Inclose you a return of the continental troops

forwarded from this place since the 4th ultimo, amounting in the whole to 1694 Men Including Officers, I have likewise sent a return of my own Regiment, total at Camp 307.
the Assembly of Maryland have resolved to add an Additional Bounty of thirty dollars to the bounty allowd by Congress; excluding those from Military duty who furnish the Army with a Man to serve in his stead—which I hope will soon enable us to make up our quota. I shall be happy to have the honor of your Excellencys further orders and am with due respect Your Most Obedient Very Humble Servant

M: Gist

